Beown, C. J.
We are satisfied the Court erred in ruling that mandamus was not the proper remedy in this case. Section 3222 of the Revised Code points out the mode of levying an attachment upon the stock of a corporation, owned by the defendant in attachment.
Section 3223 declares void all transfers of his stock, made by the defendant, after the attachment has been levied, and provides for the sale of the stock by the sheriff.
' Section 3224 declares that “ certificates of purchase shall be granted by the officer selling, as prescribed in case of exe*261rations, and on presentation of such certificates to the propey officer of said corporation, it shall be his duty to make such transfer on the books if necessary, and afford the purchaser such evidence of title to the stock purchased, as is usual and necessary with other stockholders.”
The usual course is, for the sheriff who sells the property, which is not held adversely to the defendant in ji. fa., to put the purchaser in possession. In case of the sale of stock in a corporate company, the sheriff can not do this, as the property is not tangible, and he has no such control over the books of the company as enables him to make the necessary transfer of the stock, which he has sold to the purchaser. In view of this difficulty, the Legislature has substituted the proper officer of the corporation for the sheriff, and has made him, pro hao vice, a public officer, charged with the performance of this very duty, which he is required to perform upon the presentation of the certificate given by the sheriff to the purchaser at the sale. If he refuses to do this duty he may be compelled by mandamus.
Judgment reversed.